Citation Nr: 0330361	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On July 23, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Request that the veteran specify 
the date of the colonoscopy he alleges 
led to the onset of disability of the 
low back, given that the record 
indicates that various colonoscopies of 
the veteran have been performed at the 
VA Medical Center in San Juan, Puerto 
Rico, and he has not consistently 
alleged which colonoscopy in particular 
was the event that led to the onset of 
his low back disorder.  In addition, 
request that the veteran furnish an 
account of any and all injuries or 
trauma to the low back during his 
lifetime, including but not limited to 
any work-related injuries of the lower 
spine.

2.  Thereafter, advise the veteran of 
his right to submit any additional 
argument and/or evidence in support of 
such claim and that such evidence may 
be of a lay or medical variety.  
Medical evidence or opinion identifying 
that current disability involving the 
lower back is the direct result of the 
specified colonoscopy by VA and that 
such procedure was performed by VA with 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault, or, in the 
alternative, that the veteran's low 
back disorder was an event not 
reasonably foreseeable based on the 
procedure undertaken, might be 
beneficial.

3.  As well, the veteran should be 
contacted in writing for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for his 
low back disorder since his discharge 
from military service in 1967, 
including the physicians and clinics 
associated with Massachusetts General 
Hospital in Boston, Massachusetts.  The 
approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  
After securing any needed 
authorization, obtain copies of 
evaluation and treatment records not 
already on file from those medical 
professionals or institutions 
referenced in connection with the 
aforementioned request, including the 
records compiled by S. Atlas, M.D., and 
in the Pain Clinic of Massachusetts 
General Hospital.  
The original treatment records compiled 
at the VA Medical Center in San Juan, 
Puerto Rico, as well as all applicable 
consent forms and administrative 
records, pertaining to the colonoscopy 
procedure in question and all treatment 
of the veteran's low back disorder, as 
well as copies of any other examination 
and treatment records compiled there or 
at other VA facilities, which are not 
already of record, must be obtained 
regardless of whether in fact the 
veteran responds to the foregoing 
request.  
Such records, once obtained, must then 
be added to the claims folder, and if 
any such documents remain untranslated 
from Spanish to English, arrange for 
the translation of the documents in 
question, to include, for example, the 
VA consent form executed by the veteran 
on January 5, 1998.

4.  Following the completion of the 
foregoing items, return the claims file 
to the Board member to determine if a 
VA examination is warranted.  If the 
Board member so decides, arrange for 
the veteran to be afforded a VA 
orthopedic examination for the purpose 
of ascertaining the relationship 
between his low back disorder and the 
colonoscopy he alleges led to its 
onset.  The veteran's claims folder in 
its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also 
be accomplished if deemed warranted by 
the examiner.  All established 
diagnoses pertaining to the low back 
are then to be fully set forth. 
It is requested that the examining 
physician offer a professional opinion, 
with full supporting rationale, as to 
each of the following:

(a)	Is it at least as likely as not 
that any current disorder of the 
veteran's low back is the direct result 
of the VA colonoscopy specified by the 
veteran?
(b)	Is it at least as likely as not 
that any low back disorder of the 
veteran is directly due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault by VA in the 
performance of the specified 
colonoscopy, or, in the alternative, 
was the occurrence of any low back 
disorder an event not reasonably 
foreseeable of the colonoscopy 
procedure?

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  If the examiner 
is unable to render any opinion 
requested, it should be so indicated on 
the record and the reasons therefore 
should be noted.  The factors upon 
which any medical opinion is based 
should be set forth for the record.

5.  Notify the veteran in writing, 
pursuant to Bernard v. Brown, 4 Vet. 
App. 384 (1993) of the VA's intent to 
rely on the VCAA and its implementing 
regulations, copies of which should be 
attached.

With respect to the records retrieval 
sought above, if such records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the veteran of the records that we were 
unable to obtain, including what 
efforts were made to obtain them.  Note 
that under 38 U.S.C.A. § 5103A(b)(3), 
we are obligated to continue trying to 
obtain evidence from a Federal 
department or agency "unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Also inform the veteran that the Board 
will proceed to decide his/her appeal 
without these records unless he/she is 
able to submit them.  Allow an 
appropriate period of time within which 
to respond.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





